Rose, J. (concurring in part and dissenting in part).
We disagree with the majority’s conclusion that defendant did not preserve his challenge to the exclusion of jurors from the first panel and, therefore, we respectfully dissent from that part of the majority’s decision. The record reflects that, after the People exercised a peremptory challenge to an African-American member of the second panel, defendant’s counsel made a Batson challenge (see Batson v Kentucky, 476 US 79 [1986]) with respect to that juror and “two black females on the first panel to which the prosecution exercised peremptories.” After the People provided a race-neutral explanation as to the juror from the second panel, counsel for defendant stated that all three of the jurors at issue had indicated that they would be fair and impartial and that “the People have been excluding those on the panel that are of the same race as the [djefendant.” The prosecutor then stated that he needed to get his paperwork if he was going to be required to give a reason for dismissing the two jurors from the first panel. Supreme Court allowed him to get his papers, but also left open the question of whether he was going to require a reason for those jurors. The questionnaires for the two jurors from the first panel were then marked as court exhibits and, in response to the court’s question of whether he wished to be heard, the prosecutor merely stated that neither of the jurors had been dismissed due to race. Supreme Court then held that there had been no challenge to the two jurors from the first panel because defendant did not make a record at the time they were excused, concluded that the People were only required to provide a race-neutral reason for dismissing the juror from the second round and accepted the explanation as to that juror as valid.
In our view, defendant sufficiently articulated his Batson chai*1088lenge to all three jurors (see People v James, 99 NY2d 264, 270-271 [2002]). As the Batson challenge was timely made, Supreme Court erred in only requiring the People to provide a race-neutral reason for the challenge to the third juror (see People v Perez, 37 AD3d 152, 154 [2007]; People v Battle, 299 AD2d 416 [2002]; People v Ramirez, 295 AD2d 542, 542 [2002]). Accordingly, we would hold the appeal in abeyance to afford the People the opportunity to establish nonpretextual reasons for the initial challenges at an evidentiary hearing (see People v Battle, 299 AD2d at 416; People v Ramirez, 295 AD2d at 542; People v Pagano, 207 AD2d 685 [1994]). Garry, J., concurs. Ordered that the judgment is affirmed.